FILED
                             NOT FOR PUBLICATION
                                                                             JUL 31 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


LEONILO SARMIENTO LASAM;                         No.   12-71216
MARIE ANTONETTE BITO-ON
LASAM, AKA Marie Antonette Bito-on;              Agency Nos.         A097-368-247
SAMUEL SETH BITO-ON LASAM,                                           A097-368-248
                                                                     A097-368-249
              Petitioners,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                         Argued and Submitted July 9, 2018
                               Pasadena, California

Before: BERZON and N.R. SMITH, Circuit Judges, and NYE,** District Judge.

      The Lasams—Leonilo, Marie Antonette, and Samuel Seth—petition for

review of an order by the Board of Immigration Appeals (BIA). The BIA

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable David C. Nye, United States District Judge for the
District of Idaho, sitting by designation.
dismissed the Lasams’ appeal of the denial of their applications for asylum and

related relief by an Immigration Judge (IJ). We review the BIA’s factual findings

for substantial evidence, Zhi v. Holder, 751 F.3d 1088, 1091 (9th Cir. 2014), and

its legal conclusions de novo, Romero-Mendoza v. Holder, 665 F.3d 1105, 1107

(9th Cir. 2011). We deny the petition for review.

      We do not address whether there was substantial evidence to support the

BIA’s adverse credibility determination. Even if there was not, the BIA properly

determined in the alternative that the Lasams lacked a well-founded fear of

persecution by the New People’s Army (NPA).

      A central aspect of the Lasams’ applications for asylum and withholding was

an attack allegedly perpetrated by members of the NPA against Vergel Lasam,

Leonilo’s brother. But Vergel’s own account of the attack acknowledges that two

years passed before he realized that members of the NPA were responsible for the

attack, and he does not assert that the attack occurred on account of the attackers’

NPA membership or the Lasam family’s connection to anti-NPA leaders. There

was therefore substantial evidence on which to conclude that the attack against

Vergel does not support finding a well-founded fear by Lasam family members of

future persecution by the NPA. See Zetino v. Holder, 622 F.3d 1007, 1015–16 (9th

Cir. 2010).


                                          2
      In addition, the Lasams acknowledged that several of their family members

continue to reside in the Philippines and have not been harmed. “[O]ngoing family

safety in the country of origin [is] a relevant factor in assessing a request for

asylum.” Vahora v. Holder, 641 F.3d 1038, 1047 (9th Cir. 2011). The continued

presence of these family members in the Philippines therefore also provides

substantial support for the BIA’s decision. See Mendez-Efrain v. INS, 813 F.2d

279, 282 (9th Cir. 1987). Because the Lasams failed to satisfy their burden to prove

a well-founded fear of persecution, the BIA’s conclusion is supported by

substantial evidence. See 8 U.S.C. § 1158(b)(1)(B); Ren v. Holder, 648 F.3d 1079,

1094 (9th Cir. 2011).

      PETITION DENIED.




                                            3